Case 1:19-cv-00102-GNS-HBB Document 30 Filed 02/05/21 Page 1 of 1 PageID #: 110




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                        CIVIL ACTION NO. 1:19-CV-00102-GNS-HBB


 COREY MILLER                                                                      PLAINTIFF


 v.


 I.C. SYSTEM, INC.                                                                DEFENDANT


                                           JUDGMENT

        This matter having come before the Court on Defendant’s Motion for Summary

 Judgment (DN 25), and the Court having issued its Memorandum Opinion and Order (DN 29)

 granting the motion.

        IT IS HEREBY ORDERED that judgment be entered in favor of Defendant I.C.

 System, Inc. consistent with the Court’s Memorandum Opinion and Order.

        This is a final and appealable order.




                                                               February 5, 2021

 cc:    counsel of record
        Corey Miller, pro se
